Order entered February 18, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00056-CV

 COLUMBIA NORTH HILLS HOSPITAL, SUBSIDIARY, L.P., INDIVIDUALLY AND
          A/K/A AND D/B/A NORTH HILLS HOSPITAL, Appellant

                                               V.

                              TONI GAIL TUCKER, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-15031

                                           ORDER
       We GRANT appellant’s February 14, 2014 unopposed motion for an extension of time to

file a brief. Appellant shall file a brief on or before MARCH 4, 2014.


                                                     /s/   ADA BROWN
                                                           JUSTICE